                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

AMANDA HALE                                                                     PLAINTIFF

v.                          CASE NO. 3:19-CV-00041 BSM

SECURIAN FINANCIAL GROUP INC.                                                 DEFENDANT

                                         ORDER

      The parties’ joint motion to stay is granted. The case and all deadlines are stayed until

June 24, 2019.

      IT IS SO ORDERED this 25th day of March 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
